Case 7:17-cr-00005-MFU Document 327 Filed 11/20/20 Page 1 of 9 Pageid#: 1631




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                     v.                            )   Criminal No. 7:17-cr-00005
                                                   )
HEATHER MICHELLE YARBER,                           )   By: Michael F. Urbanski
    Defendant.                                     )   Chief United States District Judge


                              MEMORANDUM OPINION

       This matter comes before the court on defendant Heather Michelle Yarber’s second

pro se motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 306.

Yarber’s first motion, ECF No. 286, was denied without prejudice for failure to exhaust her

administrative remedies. ECF No. 303. After filing her first motion, the court appointed the

Federal Public Defender to investigate whether Yarber has a valid claim for compassionate

release. ECF No. 287. The Federal Public Defender found no grounds or evidence to

supplement Ms. Yarber’s pro so request. ECF No. 300. The government has opposed Yarber’s

initial motion and her second one. ECF Nos. 301, 316. Yarber has since filed a supplemental

letter in which she appears to request resentencing under Section 404 of the First Step Act.

ECF No. 304. The government also opposes this motion. Because the court finds that neither

presents grounds to justify her release, Yarber’s motions are DENIED.

                                              I.

       On May 8, 2017, Yarber entered into a written plea agreement in which she pleaded

guilty to one count of conspiring with the intent to distribute 500 grams or more of a mixture

containing a detectable amount of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1)
Case 7:17-cr-00005-MFU Document 327 Filed 11/20/20 Page 2 of 9 Pageid#: 1632




and (b)(1)(A). ECF No. 133. On March 21, 2018, Yarber was sentenced to 120 months of

incarceration. ECF No. 234. Yarber has been in continuous custody since May 8, 2017, and

has served less than half of her sentence. ECF No. 308 at 2. Yarber is scheduled to be released

November 24, 2025, 1 and may be eligible for home confinement earlier that same year. 2

        Yarber seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A), arguing that the

COVID-19 pandemic constitutes an “extraordinary and compelling” reason warranting a

sentence reduction. Yarber details the risks faced by incarcerated individuals during the

COVID-19 pandemic, but she does not allege that she suffers from any specific health

conditions elevating her risk of severe illness should she contract the virus. See ECF No. 306

at 2, 5–8. Rather, Yarber focuses on the health conditions of her spouse and her parents who

are caring for four of their grandchildren, though she does not allege that either of them is

incapacitated or caring for her minor children. Id. at 22; ECF No. 322 at 4. Yarber asks the

court to reduce her sentence to home confinement or, in the alternative, immediate release to

a halfway house to allow for her transition to home confinement. ECF No. 306 at 28. The

government opposes any sentence reduction for Yarber. ECF No. 316. This matter is fully

briefed and ripe for disposition. 3

                                                     II.

        The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act (“FSA”), authorizes courts to modify terms of imprisonment as follows:


1 Fed. Bureau of Prisons, Find an inmate., https://www.bop.gov/inmateloc/ (last visited Oct. 26, 2020) (search
“Heather Michelle Yarber”).
2 The parties dispute the exact date that Yarber might be eligible for home confinement and have not

submitted evidence to support their projections. See ECF No. 306 at 20; ECF No. 316 at 2.
3 The court dispenses with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.
                                                      2
Case 7:17-cr-00005-MFU Document 327 Filed 11/20/20 Page 3 of 9 Pageid#: 1633




               The court may not modify a term of imprisonment once it has
               been imposed except that—in any case—the court, upon motion
               of the Director of the Bureau of Prisons, or upon motion of the
               defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons
               to bring a motion on the defendant’s behalf or the lapse of 30
               days from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or
               supervised release with or without conditions that does not
               exceed the unserved portion of the original term of
               imprisonment), after considering the factors set forth in section
               3553(a) to the extent that they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction
               . . . and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission.

        Accordingly, Yarber’s requested relief requires the court to consider (1) if she exhausted

her administrative remedies; (2) if so, whether there are extraordinary and compelling reasons

that warrant a reduction in her sentence; and (3) if so, what, if any, sentence reduction is

appropriate after considering the applicable 18 U.S.C. § 3553(a) factors and whether Yarber is

a danger to the safety of the community.

   i.      Yarber has fully exhausted her administrative remedies.

        The provision allowing defendants, in addition to the Bureau of Prisons (BOP), to

bring motions under § 3582(c) was added by the FSA in order to “increas[e] the use and

transparency of compassionate release.” Pub. L. No. 115-391, 132 Stat. 5239 (2018). Before

bringing a motion before the district court, a petitioner must first exhaust his administrative

remedies. See 18 U.S.C. § 3582(c)(1)(A). A petitioner must satisfy one of two conditions,

whichever is earlier: (i) “the defendant has fully exhausted all administrative rights to appeal a

failure of the [BOP] to bring a motion on the defendant’s behalf” or (ii) “the lapse of 30 days


                                                3
Case 7:17-cr-00005-MFU Document 327 Filed 11/20/20 Page 4 of 9 Pageid#: 1634




from the receipt of such a request by the warden of the defendant’s facility[.]” Id. The first

condition requires that the defendant fully exhaust all administrative rights. This means that it

is not enough for the warden to respond within 30 days by denying the request for

compassionate release. If the warden denies the request within 30 days, the petitioner must

then exhaust all administrative appeals available through the BOP. The second condition can

only be met after the lapse of 30 days from when the warden received the petitioner’s request

and has not responded.

       Here, Yarber filed a motion for compassionate release with this court on March 26,

2020. ECF No. 286. On June 22, 2020, the court denied without prejudice Yarber’s request

for failure to exhaust her administrative remedies. ECF No. 303. Yarber filed a request for

compassionate release with the BOP the next day. ECF No. 322 at 4. She then filed a second

motion with this court on July 6, 2020. ECF No. 306. It is not clear from the record that the

BOP responded to Yarber’s request or that Yarber exhausted any administrative appeals

available through the BOP. However, the government does not contest that Yarber exhausted

her administrative remedies. ECF No. 316 at 3–4. Accordingly, the court finds that Yarber

exhausted her administrative remedies. To the extent that Yarber may not have fully exhausted

any available administrative appeals, the government has waived the exhaustion requirement.

       This court has previously found that the exhaustion requirement does not operate as a

jurisdictional bar under § 3582(c)(1)(A). See United States v. Crawford, No. 2:03-cr-10084,

2020 WL 2537507, at *1 n.1 (W.D. Va. May 19, 2020). Because the exhaustion requirement is

not jurisdictional, it operates as a claims-processing rule and can be waived. See e.g., Crawford,

2020 WL 2537507, at *1 (finding that the exhaustion requirement has been waived where the


                                                4
Case 7:17-cr-00005-MFU Document 327 Filed 11/20/20 Page 5 of 9 Pageid#: 1635




government failed to raise exhaustion as a ground for denying the motion); see also United

States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020) (holding that the exhaustion requirement is

a mandatory claims-processing rule that has two exceptions: waiver and forfeiture) (citing

United States v. Cotton, 535 U.S. 625, 630 (2002)); United States v. Russo, 454 F. Supp. 3d

270, 275 (S.D.N.Y. 2020) (“one key consequence of [§ 3582(c)(1)(A)] not being jurisdictional

is that the Government can waive the affirmative defense of exhaustion”). Accordingly, the

court finds that the government has waived the exhaustion requirement by not contesting

Yarber’s satisfaction of it.

   ii.      Yarber does not present extraordinary and compelling circumstances to warrant a
            sentence reduction.

         The court must next consider if it should “reduce the term of imprisonment.” See 18

U.S.C. § 3582(c)(1)(A). The U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.13

application notes state that “extraordinary and compelling reasons” exist where (A) the

defendant is suffering from a terminal or serious medical condition; (B) the defendant is over

65 years old, has failing health, and has served at least ten years or 75 percent of her sentence,

whichever is less; (C) the caregiver of the defendant’s minor child dies or becomes

incapacitated, or the defendant’s spouse or partner becomes incapacitated and the defendant

is the only available caregiver; or (D) as determined by the Director of the BOP, for “other

reasons” than, or in combination with, those described in Application Notes (A)-(C). Id. at

cmt. n. 1(A)-(D).

         The court finds that Yarber does not present “extraordinary and compelling reasons”

to reduce her sentence under Application Note A. Id. at cmt. n. 1(A). “In the context of the

COVID-19 outbreak, courts have found extraordinary and compelling reasons for
                                                5
Case 7:17-cr-00005-MFU Document 327 Filed 11/20/20 Page 6 of 9 Pageid#: 1636




compassionate release when an inmate shows both a particularized susceptibility to the disease

and a particularized risk of contracting the disease at [her] prison facility.” United States v.

Harper, No. 7:18-cr-25, 2020 WL 2046381, at *3 (W.D. Va. Apr. 28, 2020) (citing, e.g., United

States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D. Va. 2020)). “When assessing compassionate

release motions during the pandemic, the Court examines the Center[s] for Disease Control

and Prevention’s [(CDC)] list of risk factors for severe COVID-19 complications.” Wilson v.

United States, No. 2:11-cr-180, 2020 WL 3315995, at *3 (E.D. Va. June 18, 2020). The CDC

has issued guidance on specific risk factors that place individuals at a higher risk of severe

outcomes from COVID-19.4

       Yarber, an inmate at FCI Tallahassee, does not allege that she suffers from any

conditions that put her at a particularized risk should she contract COVID-19. Instead, she

alleges that her health is threatened because the BOP has handled the pandemic poorly and,

specifically, FCI Tallahassee has inadequate ventilation, cleaning procedures, personal

protective equipment, and space for social distancing. ECF No. 306 at 2–8. Indeed, at the time

this opinion was written, FCI Tallahassee had 109 confirmed active cases of COVID-19,

including 93 inmates and 16 staff members. 5 These general concerns about the pandemic,

though compelling, do not satisfy the statute’s requirements. While the court is sympathetic

to the risk that COVID-19 poses, “the mere existence of COVID-19 in society . . . cannot

independently justify compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.



4   Centers for Disease Control and Prevention, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
(updated Oct. 16, 2020).
5 Federal Bureau of Prisons, COVID-19, https://www.bop.gov/coronavirus/ (last visited Oct. 27, 2020)

(interactive map of COVID-19 cases at each facility).
                                                 6
Case 7:17-cr-00005-MFU Document 327 Filed 11/20/20 Page 7 of 9 Pageid#: 1637




2020). Because the court finds that Yarber has not demonstrated “extraordinary and

compelling” reasons to warrant a sentence reduction under § 3582(c)(1)(A), the court must

deny her motion.

       The court finds that Yarber also does not present “extraordinary and compelling

reasons” to reduce her sentence under Application Note C. U.S.S.G. § 1B1.13 at cmt. n. 1(C).

This application note allows for the compassionate release of an inmate if (1) the caregiver of

the inmate’s minor child or children dies or becomes incapacitated, or (2) the inmate’s spouse

or registered partner becomes incapacitated and the inmate is their only available caregiver.

Some courts have granted compassionate release when a close family member beyond the

inmate’s spouse, partner, or minor child requires the inmate’s care, such as a parent or adult

child. See, e.g., United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019) (granting motion

where inmate was only available caregiver of his mother). Other courts have refused to go

beyond the listed family members in the application note. See, e.g., United States v. Goldberg,

No. 12-180(BAH), 2020 WL 1853298, at *4 (D.D.C. Apr. 13, 2020) (denying motion in part

because parents are not listed under U.S.S.G. § 1B1.13); United States v. Nevers, No. 16-88,

2019 WL 7281929, at *5 (E.D. La. Dec. 27, 2019) (denying motion because inmate’s disabled

child was not a minor).

       Here, Yarber does not satisfy the requirements of either part of Application Note C,

even if flexibly construed. Yarber states that her mother has stage two renal failure and a

bulging disk that may require surgery. ECF No. 322 at 4. Her father already has undergone

back surgery and had a cancerous mass removed from his kidney. Id. Yarber’s parents are the

primary caregivers of four children, two of whom have special needs. Id.; see also ECF No.


                                              7
Case 7:17-cr-00005-MFU Document 327 Filed 11/20/20 Page 8 of 9 Pageid#: 1638




306 at 22. Yarber also alleges that her husband “suffers from an array of medical issues.” ECF

No. 306 at 22. She alleges that she is “the only one healthy and willing to help her family out

in their times of need.” Id. While the court is sympathetic to the strains on Yarber’s family,

the circumstances do not justify her release. Yarber does not argue that any of the children in

her parents’ care are her own minor children. It appears that Yarber is the mother of one

daughter who is now a legal adult. 6 Moreover, Yarber does not allege that her mother, her

father, or her husband are incapacitated. Should one of Yarber’s family members become

incapacitated and should she be the only person able to care for them, she may file another

petition with this court. At this time, Yarber has not described any of her family members’

medical conditions as grave enough to be considered incapacitation as required by Application

Note C. 7

                                                    III.

        Yarber also has asked this court to resentence her because she “was given a mandatory

minimum of 10 years” of incarceration. ECF No. 304 at 1. She argues that, “[u]nder the FSA,

[this court has] the authority to go under that minimum.” Id. Yarber seems to argue that her

sentenced should be reduced under Section 404 of the First Step Act.8 Yarber is incorrect for

two reasons. First, she was indicted years after the Fair Sentencing Act of 2010 was passed.



6 While the court is unaware of Yarber’s daughter’s exact age, details in Yarber’s presentence report indicate
that she is likely 18 or 19 years old. See ECF No. 308 at 12, 18.
7 Because the court finds that Yarber has not presented extraordinary and compelling reasons to warrant a

reduction in her sentence, it need not determine if the § 3553(a) factors weigh in favor of her release.
8 Section 404 of the First Step Act permits the court to impose a reduced sentence for certain offenses in

accordance with the Fair Sentencing Act of 2010, if such a reduction was not previously granted. Offenses
qualify for the reduction if they were committed before August 3, 2010 and carry the statutory penalties that
were modified by Section 2 or 3 of the Fair Sentencing Act of 2010. First Step Act of 2018, Pub. L. No. 115-
015, 132 Stat. 015 (2018).
                                                      8
Case 7:17-cr-00005-MFU Document 327 Filed 11/20/20 Page 9 of 9 Pageid#: 1639




Thus, the retroactive application of the Fair Sentencing Act authorized in the First Step Act

has no applicability to her case. Second, Yarber was convicted of an offense involving

methamphetamine, which is not a “covered offense” under the act. The Fair Sentencing Act,

in part, sought to reduce the “significant disparities in the treatment of cocaine base (also

known as crack cocaine) as compared to powder cocaine.” United States v. Wirsing, 943 F.3d

175, 176–77 (4th Cir. 2019), as amended (Nov. 21, 2019). The penalties applicable to Yarber’s

methamphetamine offense were not modified by the Fair Sentencing Act and provide no

justification for resentencing.

                                                IV.

       For the reasons stated herein, the court DENIES Yarber’s motion to reduce her

sentence under Section 404 of the Fair Sentencing Act, ECF No. 304, and her motion for

compassionate release, ECF No. 306. The clerk is directed to send a copy of this memorandum

opinion and accompanying order to the petitioner, her counsel of record, and the United

States. An appropriate order will be entered.

       It is so ORDERED.

                                           Entered: November 19, 2020
                                                              Michael F. Urbanski
                                                              Chief U.S. District Judge
                                                              2020.11.19 17:34:03 -05'00'

                                           Michael F. Urbanski
                                           Chief United States District Judge




                                                9
